t c memo united_states tax_court albert j and helen r desantis petitioners v commissioner of internal revenue respondent docket nos filed date albert j desantis pro_se aaron p rosenfeld and george n corey for petitioner helen r desantis john a freeman robin l herrell james w ruger and nancy ortmeyer kuhn for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge in a notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioner albert j desantis' hereinafter petitioner federal_income_tax for and docket no additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number percent of the interest due on the deficiency the deficiencies and additions to tax are based upon respondent's claim that petitioner fraudulently and with intent to evade tax failed to report income in the amounts of dollar_figure dollar_figure and dollar_figure on his and returns respectively while deficiencies in tax and additions to tax under sec_6653 and and were determined all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure against petitioner helen r desantis said deficiencies and additions were resolved prior to trial in her amended answer at docket no respondent asserted that the deficiencies in and additions to petitioner's federal_income_tax be increased by the following amounts additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the deficiency the increases to the deficiencies in and additions to tax are based upon respondent's claim that petitioner fraudulently and with the intent to evade tax failed to report income in the additional_amounts of dollar_figure dollar_figure and dollar_figure on his and returns respectively therefore the total deficiencies in and additions to tax in dispute with respect to docket no are as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the deficiency respondent in a second notice_of_deficiency dated date determined additions to tax under sec_6653 and and against petitioner helen r desantis a timely petition was filed at docket no respondent conceded the adjustments in this notice_of_deficiency the adjustments raised by respondent in the notice_of_deficiency answer and amendment to answer are as follows tax years ended adjustments to income a partnership fee income dollar_figure dollar_figure dollar_figure adj bethel woods ltd -0- dollar_figure -0- adj bethel woods ltd -0- dollar_figure -0- b newtowne dollar_figure dollar_figure -0- park place -0- -0- dollar_figure saltergate i dollar_figure -0- -0- cost savings -0- dollar_figure dollar_figure architectural fee -0- -0- dollar_figure ford van dollar_figure -0- -0- c savko -0- dollar_figure dollar_figure d interest -0- big_number -0- e schedule c oil gas exploration dollar_figure -0- -0- uncollectible operating expense -0- -0- dollar_figure gross_receipts -0- -0- big_number total dollar_figure dollar_figure dollar_figure this amount reflects the difference between dollar_figure as determined by respondent in the notice_of_deficiency and dollar_figure as reported on petitioner's return after concessions the issues for decision are whether petitioner failed to report income he received from several partnerships on his and federal_income_tax returns whether petitioner received income from newtowne inc which was not reported by petitioner on his respondent concedes the following issues raised in the notices of deficiency and amendment to answer an increase in taxable_income for in the amount of dollar_figure identified in the amendment to answer as a kickback from savko dollar_figure of the ford van income raised in the amendment to answer for dollar_figure of the cost savings adjustment raised in the amendment to answer for and the addition_to_tax for fraud under sec_6653 on that portion of the deficiencies attributable to year adjustment amount schedule c - oil_and_gas exploration dollar_figure partnership fee income ajd development co big_number partnership fee income savko big_number partnership fee income ajd bethel woods ltd big_number and returns whether petitioner received dollar_figure in income from savko which was not reported on his return whether petitioner is entitled to claim a deduction for windfall profits tax withheld in the amount of dollar_figure on his return whether petitioner is entitled to claim a bad_debt deduction in the amount of dollar_figure on his return whether respondent erroneously decreased reported income by dollar_figure as determined in the notice_of_deficiency and whether the proper decrease of reported income is dollar_figure as claimed by respondent in her amended answer whether petitioner is liable for the additions to tax for fraud pursuant to sec_6653 and for the tax years ended and and whether petitioner is liable for the additions to tax for substantial_understatement_of_income_tax for and under sec_6661 procedural background these cases have a long history the petition in docket no was filed in date the first notice of trial was issued in date setting this matter for trial in date the matter was continued based on a joint motion by the parties during through the matter was continued three more times in date we granted aaron p rosenfeld's and george n corey's motion to withdraw as counsel for petitioner albert j desantis when the matter was continued in date the parties represented that they believed they might settle the case or at least narrow the issues the cases were specially assigned in date and in date the cases were set for trial in date during the period between date and date extensive motions were filed by respondent seeking to compel discovery as well as seeking to enforce stipulation under rule f the court held hearings on some of the motions and issued appropriate orders on the eve of the scheduled date trial date the court received copies of documents from petitioner indicating his unavailability for trial the documents consisted of notes from doctors indicating that petitioner was suffering from vertigo and imbalance the court attempted to schedule a conference call however petitioner advised a representative of the court that he was unwilling to engage in a conference call the matter was called for trial in columbus ohio on date petitioner did not appear the court filed the documents previously received on date as petitioner's motion to continue respondent presented dr hurlbutt as a witness so that the court could get a sense of petitioner's medical_condition dr hurlbutt was the attending physician in the emergency room where petitioner sought treatment dr hurlbutt testified that petitioner complained of vertigo however there were no objective physical symptoms of the condition such as nystagmus dr hurlbutt indicated that he originally wrote on a prescription that petitioner should remain out of work for week however petitioner asked that the prescription be more specific and coincide with a prescription for an episode that occurred a few years earlier as a result dr hurlbutt rewrote the prescription suggesting weeks of minimal activity after hearing dr hurlbutt's testimony respondent indicated that she did not object to a continuance and asked that the cases be set for trial in a few weeks on the basis of the record the court granted the motion to continue the court expressed its concern at the continued delay of this matter and advised that it would reset the cases for trial in the near future the court's order dated date directed petitioner to review the transcript of the date proceeding and further indicated that the court would be inclined to deny any further requests for a continuance by order served date the court set the cases for trial on date the order among other things pointed out that the court attempted on a number of occasions after date to arrange conference calls with the parties petitioner advised representatives of the court on more than one nystagmus is a quick oscillation of the eyes that often is noted in patients who suffer vertigo occasion of his unwillingness to engage in a conference call the court further reiterated that it would not be inclined to grant any further continuances on june and the court issued orders respectively relating to respondent's motion to show cause why proposed facts and evidence should not be accepted as established rule f and respondent's motion in limine the court had previously issued an order sanctioning petitioner for failure to respond to respondent's discovery the court also deemed certain facts and evidence stipulated based on the record on date a week before the scheduled trial petitioner filed a motion to continue petitioner asserted that he continued to suffer from dizziness the court denied the motion to continue on date and conducted a conference call with the parties petitioner advised that he would not appear at the trial scheduled for date respondent advised that she would appear and present her case with respect to those matters on which she had the burden_of_proof the court advised petitioner that the trial would proceed on date and that his failure to appear or his failure to have counsel appear could have adverse consequences the court sought to schedule conference calls to obtain updates on petitioner's medical_condition and coordinate the scheduling of hearings and the trial when the case was called for trial at columbus ohio on date petitioner did not appear for trial respondent presented dr kelly lee mckeraham a physician at the ohio state university family practice clinic dr mckeraham did not examine petitioner nor was he able to express an opinion as to whether petitioner's medical_condition was so severe as to prevent him from appearing in court at petitioner's request and based on petitioner's medical file dr mckeraham provided a note for petitioner excusing him from upcoming business meetings on the basis of the record the court concluded that the matter should proceed to trial despite petitioner's absence the court was far from satisfied that petitioner's failure to appear was based on his medical_condition rather than his desire to further delay the trial the record in this case revealed a history of delay and failure to communicate and cooperate the court simply could not tolerate any further delay tactics by petitioner the court also notes that there were substantial stipulations of fact and exhibits already in the record some of which petitioner had agreed to and some of which were the result of orders issued under rule f the court issued an order providing the parties an opportunity to file briefs in fact petitioner did file a posttrial brief when this case was called for trial on date respondent orally moved to dismiss this case for failure to properly prosecute as to those issues on which petitioner bears the burden_of_proof at the conclusion of trial respondent filed a written motion to dismiss for petitioner's failure to properly prosecute the court took the motion under advisement since respondent bears the burden_of_proof with respect to the additions to tax for fraud the increased deficiencies and the additions to tax claimed in her amended answer the case proceeded to trial wherein respondent presented her case findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided in columbus ohio general background during the years at issue petitioner was self-employed in various businesses relating to the development of residential real_estate petitioner has a bachelor of science degree from miami university with a major in accounting and a master of business administration degree from ohio state university with a major in finance petitioner has also completed a major portion a stipulation of facts was filed by the parties containing almost paragraphs and hundreds of attached exhibits the court also deemed certain facts and evidence stipulated pursuant to rule f also petitioner was sanctioned for failure to comply with discovery in that he was prevented from presenting evidence of certain matters in any event petitioner did not appear nor offer any evidence at trial of the work toward a doctoral degree in finance petitioner has years of part-time teaching experience in the areas of finance business and accounting petitioner was associated with the graduate school of central michigan university with teaching responsibility in the finance area for central michigan university american society of medical technologists' business program for years on date petitioner pled guilty to the willful making of false federal_income_tax returns for the years and pursuant to sec_7206 sec_7206 provides in pertinent part any person who-- declaration under penalties of perjury -- willfully makes and subscribes any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter shall be guilty of a felony in a sentencing decision filed date in the u s district_court for the southern district of ohio the court stated it is agreed between the government and mr desantis that mr desantis' federal_income_tax returns for the years and failed to include a substantial amount of income from one or more sources the amount of which is in dispute the defendant stands before this court as an apparently intelligent hard driving business man who has succeeded in his chosen field unfortunately the defendant for whatever reason chose to commit perjury in the preparation and verification of his tax returns which means that they were not true and correct as to every material matter the partnerships petitioner organized over general and limited_partnerships the partnerships for the purpose of acquiring and developing property for his real_estate activities in the northwest region of columbus ohio petitioner was either the sole general_partner or controlled the general_partner in each partnership desantis associates for example was a general_partnership in which desantis inc was a general_partner and petitioner was the managing partner the stock of desantis inc was owned solely by petitioner each partnership had a separate bank account with bancohio national bank bancohio in columbus ohio petitioner also maintained a personal checking account no with bancohio petitioner as general_partner entered into separate written contracts with the partnerships in which he agreed to provide the latter with financial and consulting services specifically the contracts were entitled ongoing financial and tax analysis and investment counseling agreements petitioner as the general_partner of the partnerships signed the agreement on behalf of the parties petitioner agreed to perform the financial services for a set fee the partnerships paid petitioner in accordance with the agreements the partnerships deducted the fees on their income_tax returns as the cost of services provided by petitioner from through john meeks meeks a certified accountant assisted in the preparation of petitioner's individual income_tax returns and forms for most of the partnerships petitioner gave meeks photocopies of returns which were completed in pencil meeks reviewed the photocopies for mathematical errors and forwarded them to petitioner petitioner typed the corrected information on the returns and meeks reviewed this information before petitioner mailed the returns to the irs meeks did not ask petitioner for documentation verifying the amounts reflected on any of petitioner's returns the record reflects that petitioner received the following amounts from partnerships which he controlled_partnership ajd bethel colony ii dollar_figure ajd chillowick big_number ajd olde sawmill on the lake ii big_number ajd olde sawmill on the lake big_number ajd rivergreen big_number bethel colony buildings big_number bethel office building sec_5 big_number brafferton buildings big_number brafferton village associates big_number saltergate buildings big_number saltergate ii buildings big_number woodbridge buildings big_number mobile office building total received big_number partnership amount jd dierker rd ltd dollar_figure ajd robin woods ltd big_number bethel office building sec_1 big_number dollar_figure brafferton buildings big_number rivergreen buildings big_number ajd development the company big_number mobile office building big_number olde sawmill on the lake buildings big_number olde sawmill on the lake ii buildings big_number ajd bethel woods big_number total received big_number less concession big_number total big_number partnership amount amount previously reported concession ajd development the company dollar_figure dollar_figure ajd robin woods big_number big_number dollar_figure total received big_number less concession big_number less amount previously reported big_number total big_number petitioner does not contest respondent's claim that he received payments from the partnerships during the years in issue petitioner asserts that the payments were either repayments to petitioner of loans allegedly made to the partnerships nontaxable partnership withdrawals by petitioner which are properly chargeable to his capital accounts or loans to petitioner from the partnerships petitioner recorded his transactions with each partnership on a ledger the ledger respondent introduced into evidence a computer spreadsheet outlining those transactions which utilized the ledger petitioner also recorded certain financial information concerning petitioner and the partnerships on several documents entitled gap loan interest payments gap sheets the gap sheets purport to record short-term loans from petitioner to the partnerships the amounts and dates of payment reflected on the gap sheets are virtually identical to the entries listed on the ledgers the only difference is the manner in which certain of the payments are recorded on the gap sheets these payments are recorded as loans from petitioner to the partnerships on the ledgers they are recorded as miscellaneous draws from the partnerships the ledgers do not reflect loans from petitioner to the partnerships in the amounts and on the dates indicated on the gap sheets apart from the gap sheets there is no evidence in the record that petitioner lent money or otherwise transferred funds to the partnerships during the years at issue some of the ledgers reflect negative balances at the close of the year the limited partnerships' offering circulars specifically state no loans of any type or description shall be made or given to the general_partner its constituent partners or its affiliates the offering circulars did permit petitioner as general_partner to make short-term or gap loans to the limited_partnerships at an interest rate of percent above the prime rate the gap sheets purport to record that petitioner made such loans and that the limited_partnerships paid interest to petitioner the record does not reflect that the limited_partnerships made payments of principal to petitioner petitioner caused checks to be issued from the partnerships payable to himself bearing the notation second mortgage interest the second mortgage interest is attributable to second mortgage loans purportedly made by petitioner to the partnerships the record does not reflect the terms of any second mortgage loans furthermore there is no evidence that petitioner transferred any funds to the partnerships in accordance with the purported second mortgage loans petitioner also caused the partnerships to pool funds to purchase jumbo certificates of deposit during the years at issue a jumbo certificate of deposit is a certificate of deposit in the amount of dollar_figure or more petitioner owned rental properties in the ohio state university and other columbus ohio areas during the years in issue petitioner owned from to such rental properties petitioner hired several independent contractors the laborers to clean and repair the rental units petitioner would present the laborers with their weekly paychecks which they in turn would endorse back to petitioner petitioner would give the laborers cash in return for the checks the checks were drawn on different partnership accounts and were often left blank in amount petitioner instructed his secretary to write a specified dollar amount on the front of the checks that exceeded the amount of cash paid to laborers the checks were cashed on the following day at bancohio petitioner had an arrangement with bancohio whereby the checks could be cashed without his endorsement some of the checks drawn on the partnership accounts were for services that were not performed by the persons who endorsed the checks for example the record reflects notations on several checks for cleaning services the record further reflects that these checks were actually yearend bonuses paid to petitioner's secretaries some of the checks were in payment of petitioner's personal expenditures_for example petitioner caused checks to be drawn from his partnership accounts to pay for supplies for his arabian horses the checks however reflect that payment was made for duck feed for a duck pond on one of the partnership's properties the inflated checks written on partnership accounts and other_payments made from partnership accounts for personal expenditures are part of the basis of the increased partnership income determined by respondent and not disputed by petitioner newtowne inc and related transactions newtowne inc newtowne an ohio corporation founded in was the construction company which served as petitioner's general contractor for most of his real_estate projects phillip fankhauser fankhauser william riat riat steven branam branam and frederick forster forster were officers and shareholders of newtowne fankhauser served as newtowne's president during the years in issue in newtowne filed a chapter petition in bankruptcy during the years in issue newtowne was desperate for business from petitioner and thus acceded to many of petitioner's wishes and demands as a result of the lack of arm's-length dealing petitioner was able to manipulate many of the transactions with newtowne to his benefit newtowne entered into contracts with the partnerships to provide the latter with construction and design services newtowne also entered into several market research analysis and ongoing planning agreements and warranty service agreements with the partnerships with the exception of two contracts petitioner signed the contracts on behalf of both parties petitioner advised representatives of newtowne that he did not expect to receive the services set forth in the market research and warranty agreements petitioner sent messengers to newtowne's office with checks that were drawn on various partnership accounts and bore the following preprinted endorsement pay to the order of albert j desantis in partial payment of consulting services the messengers were instructed to wait for fankhauser to endorse the checks before returning to petitioner the messengers returned the endorsed checks to petitioner who deposited the checks into account no at bancohio so-called ongoing financial tax analysis investment counseling agreements reflect that funds were drawn on various partnership accounts and were made payable to petitioner as follows partnership amount concession ajd bethel colony ii building dollar_figure ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number ajd bethel colony ii building big_number bethel office building big_number dollar_figure total received big_number less concession big_number total big_number check partnership date deposit date amount concession ajd bethel colony ii dollar_figure dollar_figure ajd olde sawmill on the lake big_number ajd olde sawmill on the lake ii big_number ajd rivergreen big_number saltergate ii big_number ajd dierker rd big_number bethel colony ii big_number big_number rivergreen big_number osotl big_number osotlii big_number total big_number less concessions big_number total big_number partnership date park place park place park place park place park place amount dollar_figure big_number big_number big_number big_number total big_number in the preparation of petitioner's federal_income_tax returns meeks did not determine whether the checks from newtowne that were endorsed to petitioner some of which were deducted on the partnerships' returns were included in petitioner's income meeks did not examine the endorsements written on the back of the checks petitioner failed to attach a schedule to his or return indicating how he determined gross_receipts from his financial consulting activity petitioner attached a schedule to his return which itemized the income he received from financial consulting for that year the attached schedule does not reflect that petitioner received dollar_figure from park place rather the schedule reflects that petitioner received dollar_figure from park place and dollar_figure in other consulting fees without indicating what other consulting fees represents after the completion of a project known as bethel colony i petitioner signed all contracts on behalf of the partnerships and negotiated with subcontractors while newtowne did most of the estimating and bidding for the projects petitioner required that newtowne use reno morine a cement contractor and nicholas savko sons savko for excavation and site preparation services petitioner threatened the employees of newtowne so that they would comply with his demands for example at one of petitioner's meetings with the employees of newtowne petitioner posted the following message your business is at stake your homes are at stake your reputation is at stake your livelihood is at stake i want performance not damn excuses or i will go elsewhere and if you don't like it you are welcome to go elsewhere at the bottom of the message riat wrote and so we did petitioner's manipulation of newtowne enabled him to obtain personal benefits that he would not have been able to enjoy under an ordinary business relationship through his intimidation tactics petitioner was able to reap the benefits from cost savings the purchase of two office buildings at a reduced cost the construction of his personal_residence and a ford van infra a cost savings including park place before obtaining financing for a given project newtowne would prepare a detailed budget estimating specific costs allocated to specific line items in the budget any funds remaining upon the completion of the project were known internally as cost savings cost savings were determined on a line-by-line basis for each item of the project by comparing the estimated cost to the actual cost petitioner and newtowne entered into an agreement whereby petitioner would receive percent of the cost savings for certain items of the budget newtowne would receive percent for other items and the cost savings from the remaining items would be split equally the checks newtowne received for cost savings were often endorsed over to petitioner petitioner applied a portion of the cost savings towards the construction cost of his home the amounts of the cost savings from each construction_project that were applied by newtowne to petitioner's construction account in and as follows partnership check date amount saltergate i dollar_figure saltergate ii dollar_figure bethel colony ii dollar_figure owner's check request1 dollar_figure total dollar_figure see discussion infra partnership date amount bethel colony ii park place dollar_figure bethel woods dollar_figure park place dollar_figure osotl dollar_figure bethel woods dollar_figure park place dollar_figure osotl dollar_figure park place dollar_figure park place savko dollar_figure osotl dollar_figure park place dollar_figure osotl dollar_figure osotl dollar_figure rivergreen dollar_figure park place dollar_figure total dollar_figure see discussion entitled construction of petitioner's home infra distributions from particular line items in the construction budgets were also made to petitioner before cost savings were computed such distributions were known internally as owner's check request s on date for example an owner's check request was issued to petitioner from newtowne in the amount of dollar_figure this amount is not reflected on petitioner's return petitioner failed to attach to that return a schedule indicating how he determined his gross_receipts for petitioner prepared a document entitled income which purports to reflect amounts he received during for his financial consulting services this document was not presented to meeks when he reviewed petitioner's return for that year the owner's check request is not reflected on this document petitioner's return does not reflect the amounts he received from newtowne in cost savings as indicated petitioner attached a schedule to his return which itemized the income he received from financial consulting the schedule does not state that he received payments from newtowne petitioner reported other consulting fees on the schedule in the amount of dollar_figure it is unclear whether other consulting fees represents the amounts petitioner received from newtowne for his consulting services cost savings or a portion of the cost associated with newtowne's construction of petitioner's home infra meeks was not aware that petitioner received cost savings from newtowne when he assisted in the preparation of petitioner's return meeks was also not aware that newtowne acted as the general contractor for the construction of petitioner's home b saltergate i on date petitioner acting as general_partner of two limited_partnerships purchased two office buildings from newtowne for dollar_figure and dollar_figure respectively the limited_partnerships participated in a real_estate construction_project known as saltergate village phase i petitioner received credits for syndication and consulting fees from newtowne in the amounts of dollar_figure and dollar_figure respectively which were applied to the purchase_price of the office buildings the dollar_figure in credits petitioner received was not reported as income on his return on date petitioner caused the two limited_partnerships to enter into separate market research analysis and ongoing planning agreements with newtowne the agreements were signed on behalf of both parties by petitioner on date petitioner caused checks to be drawn on the accounts of the limited_partnerships totaling dollar_figure payable to newtowne petitioner caused the checks to bear a notation indicating that payment was for warranty and or market research fees the partnerships did not owe newtowne any amounts for warranty and or market research fees in the checks were endorsed to the huntington mortgage co and deposited into an account entitled newtowne iii at huntington bank these checks represent the amounts referred to above as syndication and consulting fees huntington bank issued a loan commitment letter to petitioner setting forth the provisions of loans in the amount of dollar_figure for the purchase of the two office buildings c construction of petitioner's home and architectural services as a condition to signing one of the contracts between a partnership that petitioner controlled and newtowne petitioner approached riat with the prospect of swapping petitioner's home for riat's home instead of swapping homes riat suggested that he design and build with newtowne a big_number square-foot home for petitioner the parties entered into a contract to build the home in date and construction began shortly thereafter on date newtowne and petitioner entered into a separation agreement the construction of the home was not completed at the time newtowne entered into the separation agreement newtowne was never compensated for its services as a general contractor which are estimated at dollar_figure riat received dollar_figure from petitioner for the architectural services he provided that had a value of approximately dollar_figure petitioner failed to report on his return the dollar_figure difference between the value of riat's services dollar_figure and the amount he actually paid dollar_figure newtowne's cost of constructing the home not taking into account any credits for petitioner's consulting services was dollar_figure the cost of constructing petitioner's home and the value of the contractor services provided by newtowne were not reported as income on petitioner's return as indicated earlier savko was the excavation and site preparation firm that performed most of the excavation work for petitioner petitioner obtained a construction loan account for four of his projects at chicago title insurance co chicago title specific amounts of construction loan funds in the chicago title account were budgeted to cover specific costs during the construction of petitioner's home petitioner drew on this construction loan account to pay newtowne and savko for their services savko endorsed the checks it received from chicago title to newtowne in payment of the costs associated with the construction of petitioner's home for example on date chicago title issued a check in the amount of dollar_figure payable to savko and petitioner the check was endorsed by savko and petitioner and made payable to newtowne on date the dollar_figure was applied to petitioner's construction account at newtowne petitioner failed to report this amount as income on his return branam served as treasurer of newtowne from date to date when branam first received the check drawn on the chicago title account he questioned why it should be applied to petitioner's construction account savko indicated that the check was in partial payment of petitioner's consulting services upon receiving this information branam credited this check to petitioner's account the total amount of credits applied to petitioner's construction account was not reported on his and returns as indicated above meeks was unaware that petitioner was subsidizing the construction of his home with his purported financial consulting services through newtowne and savko d the ford van in newtowne was working on the first_phase in a real_estate project the saltergate village project with one of the partnerships forster who was vice president of newtowne during the years at issue was the superintendent in charge of the saltergate village project petitioner informed the other owners of newtowne that he did not want forster working on the project petitioner indicated that if forster continued working on the project he would terminate the contract between the partnerships and newtowne the parties finally agreed that forster could remain on the project if he purchased a ford van for petitioner petitioner also indicated that forster could not write a company check for this purchase instead petitioner wanted forster to pay for this van using funds from his personal checking account in accordance with petitioner's instructions forster presented petitioner with a check for dollar_figure payable to a ford dealership petitioner invited his secretaries and other employees into his office to witness the exchange as forster handed him the check petitioner announced i want to thank you for this gift forster remained on the saltergate village project and newtowne reimbursed him for the dollar_figure petitioner did not report receipt of this van on his return unreported income from savko respondent determined in the notice_of_deficiency that petitioner failed to report dollar_figure and dollar_figure in income he received from savko on his and returns respectively respondent conceded dollar_figure of income from savko with respect to schedule c oil_and_gas income one of the schedules c of petitioner's return reflects that petitioner doing business as albert j desantis engaged in oil gas exploration petitioner claimed a deduction for windfall profits tax withheld in in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the deduction of windfall profits tax withheld in and increased petitioner's taxable_income by dollar_figure uncollectible operating_expenses on schedule c of his return petitioner reported dollar_figure in gross_receipts or sales petitioner also claimed a bad_debt deduction in the amount of dollar_figure attributable to his financial consulting activity as uncollectible operating advances meeks advised petitioner that in order to claim the bad_debt deduction petitioner was required to file amended partnership returns to reflect this discharge_of_indebtedness income petitioner did not heed this advice despite meeks' insistence on making these changes the only partnership that reported discharge_of_indebtedness income during was bethel colony ii building ltd petitioner deducted dollar_figure for worthless debts owed him by that partnership on his return in the notice_of_deficiency respondent disallowed the claimed bad_debt also in the notice_of_deficiency respondent decreased reported income by dollar_figure the basis for the adjustment was that petitioner incorrectly reported fee income in that should have been reported in other years in the amendment to answer and on brief however respondent asserts that reported income for should have been reduced by dollar_figure rather than the dollar_figure determined in the notice_of_deficiency therefore as a result of her amendment to answer respondent's claimed adjustment with respect to schedule c of the return is dollar_figure rather than dollar_figure as originally determined in her amendment to answer respondent reduced the reported consulting fee income by dollar_figure and specifically identified the amounts of payments from named partnerships controlled by petitioner the following fee income was reported on the return however respondent contends that it properly belongs on the and returns and was so determined in the notice_of_deficiency ajd robin woods ltd dollar_figure rivergreen buildings big_number brafferton building sec_30 and sec_31 big_number olde sawmill on the lake buildings big_number old sawmill on the lake ii buildings big_number total big_number the tax returns petitioners filed joint federal_income_tax returns for the taxable years and schedules c of these returns reflect that petitioner doing business as albert j desantis engaged in financial consulting on schedule c of his return petitioner reported dollar_figure in gross_receipts or sales on schedule c of his return petitioner reported dollar_figure in gross_receipts or sales petitioner did not indicate on the and returns what specific items of income represented the gross_receipts there is no explanation as to how petitioner calculated gross_receipts on schedules c of his and returns on schedule c of his return petitioner reported dollar_figure in gross_receipts or sales petitioner attached a schedule which itemized the income he received from financial consulting in there is an entry on the schedule for other consulting fees in the amount of dollar_figure as indicated petitioner did not provide an explanation of what fees he received and how he calculated this amount petitioners' bankruptcy after submission of these cases petitioners filed a petition for bankruptcy on date by order of the bankruptcy court dated date the stay was lifted permitting the tax_court to proceed in this matter dismissal opinion with respect to the deficiencies determined in the notice_of_deficiency respondent moved to dismiss these cases for petitioner's failure properly to prosecute the primary basis of the motion is that petitioner failed to appear at the scheduled trial of this case respondent's motion to dismiss was limited to the deficiencies determined by respondent in the notice_of_deficiency upon which petitioner bears the burden_of_proof rule a we took this motion under advisement because we find based on the extensive record that petitioner has failed to carry his burden_of_proof we will deny respondent's motion as moot burden_of_proof as we have indicated with respect to the deficiencies determined in the notice_of_deficiency petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 with respect to the increased deficiencies asserted by respondent in her amended answer respondent bears the burden_of_proof rule a 77_tc_881 with respect to the additions to tax for fraud under sec_6653 and respondent bears the burden of proving fraud by clear_and_convincing evidence rule b in order to establish petitioner's liability for fraud under sec_6653 respondent bears the burden of proving by clear_and_convincing evidence that an underpayment_of_tax exists for each of the years in issue and some portion of the underpayment is due to fraud sec_7454 rule b 92_tc_661 81_tc_640 to meet this burden respondent must show that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 for purposes of sec_6653 respondent must also prove the portion of the underpayment attributable to fraud sec_6653 96_tc_858 affd 959_f2d_16 2d cir the deficiencies a unreported income from the partnerships in the notice_of_deficiency respondent determined that petitioner failed to report fee income in the amounts of dollar_figure dollar_figure and dollar_figure on his and returns respectively respondent also determined that petitioner had overstated his interest_income by dollar_figure and decreased that item accordingly respondent further determined that petitioner's distributive_share of partnership loss from adj bethel woods ltd for was dollar_figure and not dollar_figure as reported on petitioner's return since these matters were determined in the notice_of_deficiency petitioner bears the burden_of_proof in her amendment to answer respondent decreased her determination with respect to petitioner's partnership fee income by dollar_figure and increased her determination with respect to partnership fee income by an equal amount respondent also asserts that petitioner failed to report additional partnership fee income in the amount of dollar_figure in respondent bears the burden_of_proof with respect to the increased deficiencies rule a petitioner does not dispute that he received payments in the amounts determined by respondent for the years in issue in any event respondent presented substantial evidence that petitioner received such payments with slight modifications as found by the court petitioner contends that such payments were not partnership fee income but were either repayments of loans from the partnerships to petitioner nontaxable partnership withdrawals by petitioner chargeable to the capital accounts or loans to petitioner from the partnerships we will now consider these arguments sec_707 provides that if a partner engages in a transaction with a partnership other than as a partner the transaction shall except as otherwise provided be treated as occurring between the partnership and one who is not a partner sec_707 provides that payments_to_a_partner_for_services_or_the_use_of_capital if fixed without regard to the income of a partnership are to be considered as made to one who is not a member of the partnership but only for the purposes of including such amounts in the recipient's gross_income and allowing a business_expense deduction to the partnership specifically sec_707 provides c guaranteed payments --to the extent determined without regard to the income of the partnership payments to a partner for services shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 for purposes of sec_162 relating to trade_or_business_expenses whether a partner is acting in his capacity as a partner while providing services to his partnership is a factual determination 40_tc_1011 the regulations indicate in all cases the substance of the transaction will govern rather than its form sec_1_707-1 income_tax regs the inquiry under sec_707 is whether the payments for petitioner's services were determined without regard to the income of the partnership falconer v commissioner supra pincite see also sec_1_707-1 income_tax regs we are satisfied that the facts of this case clearly place the payments made to petitioner pursuant to the ongoing financial and tax analysis and investment counseling agreements within the ambit of the term guaranteed payments pursuant to sec_707 petitioner contracted with each partnership to provide the latter with financial consulting services for a fixed fee the fees were not dependent upon the profits of the partnerships therefore the fees were determined without regard to the income of the partnerships falconer v commissioner supra pincite accordingly we find that the payments to petitioner made in accordance with the partnership agreements were guaranteed payments we now address petitioner's argument that the payments he received are not income because they are repayments of loans from petitioner to the partnerships whether a transaction is a loan for federal_income_tax purposes is a question of fact the following factors are considered in determining whether a loan is bona_fide the existence of a sum certain the likelihood of repayment a definite date of repayment and the manner of repayment seay v commissioner tcmemo_1992_254 mangham v commissioner tcmemo_1980_280 petitioner's argument that the payments represent the repayment of loans from petitioner to the partnerships is not supported by the record as indicated petitioner recorded the transfer of funds to and from the partnerships on the ledgers the ledgers do not reflect that petitioner transferred funds to the partnerships as reflected on his gap sheets in addition there are no documents in the record other than the gap sheets setting forth the terms of the purported loans terms of repayment collateral etc some of the ledgers reflect negative yearend balances indicating that petitioner withdrew more funds than he transferred to the partnerships although the gap sheets indicate that some interest payments were made to petitioner there is no evidence of repayments of principal we now address petitioner's second argument that the payments are not income but are nontaxable distributions chargeable to his capital accounts sec_731 provides that a partner recognizes gain to the extent that the amount of any money distributed exceeds the adjusted_basis of the partner's_interest_in_the_partnership sec_731 sec_1_731-1 income_tax regs provides that this rule is applicable to current distributions and distributions in liquidation of a partner's entire_interest in a partnership sec_707 is not applicable to distributions of money or property by a partnership to a partner sec_1_707-1 income_tax regs since we have determined that the payments petitioner received are guaranteed payments within the purview of sec_707 the payments are not distributions within the meaning of sec_731 therefore petitioner's argument that the payments are chargeable to his capital accounts is without merit if petitioner had lent funds to a partnership and was paid interest such payment would in any event constitute income whereas a return of principal would not constitute income petitioner's final argument that the payments represent loans from the partnerships to petitioner is also without merit there is no evidence in the record which indicates that such loans were made in addition the offering circulars for the limited_partnerships clearly prohibit the making of such loans to petitioner the general_partner we hold that petitioner failed to report fee income in the total_amounts of dollar_figure dollar_figure and dollar_figure on the and returns respectively b unreported income from newtowne and related transactions in the notice_of_deficiency respondent determined that petitioner failed to report income he received from newtowne in the amounts of dollar_figure and dollar_figure on his and returns respectively petitioner has the burden_of_proof with respect to these adjustments in her amendment to answer respondent claims that petitioner failed to report income he received from newtowne and from transactions with newtowne in the amounts of dollar_figure calculated as follows amount received less concession dollar_figure less interest conceded big_number omitted fee income big_number dollar_figure and dollar_figure on his and returns respectively respondent concedes dollar_figure and dollar_figure of omitted income with respect to petitioner's and returns respectively respondent also claims that petitioner failed to report income that he received through newtowne from saltergate i and park place in the amounts of dollar_figure and dollar_figure on his and returns respectively respondent bears the burden_of_proof with respect to these claimed increased deficiencies rule a petitioner does not deny that he received the amounts as set forth in the findings herein in any event substantial evidence was presented which leads us to the conclusion that petitioner received the amounts of income claimed by respondent as modified by the court petitioner asserts that the payments from newtowne originated with the partnerships and were either repayments to petitioner of loans he made to the partnerships or nontaxable partnership withdrawals we addressed petitioner's arguments in our discussion regarding the unreported partnership fee income supra in holding that the payments petitioner received from the partnerships were income we found that there was no evidence in the record which indicates that the amounts were repayments of loans from petitioner to the partnerships loans from the partnerships to petitioner or nontaxable partnership withdrawals since petitioner is advancing the same theories of nonincludability as he did with respect to payments he received from the partnerships we see no need to reiterate our analysis herein we hold that petitioner failed to report income from newtowne and related transactions in the total_amounts as follows amount received dollar_figure ford van dollar_figure saltergate i dollar_figure dollar_figure less amount reported big_number less respondent's concession big_number total dollar_figure amount received dollar_figure cost savings dollar_figure dollar_figure less respondent's concession big_number total dollar_figure cost savings dollar_figure park place dollar_figure owner's check request dollar_figure riat's architectural services dollar_figure less amount reported with respect to park place big_number less respondent's concession big_number total dollar_figure c unreported income from savko and schedule c oil_and_gas income with respect to respondent's determination that petitioner received unreported income from savko in and petitioner has not met his burden of proving that respondent's determination is erroneous no evidence or argument was presented that the amount petitioner received from savko in or does not represent taxable_income in addition petitioner has not met his burden of proving that respondent's determination erroneously disallowed a deduction for windfall profits tax withheld in relating to petitioner's oil_and_gas exploration business accordingly respondent's determinations are sustained d uncollectible operating_expenses in and the adjustment to gross_receipts as indicated respondent's notice_of_deficiency determined that petitioner was not entitled to a claimed bad_debt deduction in the amount of dollar_figure purportedly attributable to uncollectible operating advances petitioner however has failed to produce any evidence of loans related to the claimed bad_debts accordingly we sustain respondent's determination in her amendment to answer respondent asserted that gross_receipts as reported by petitioner on the return should be reduced by dollar_figure rather than dollar_figure as originally determined by respondent petitioner presented no arguments or facts to dispute this assertion upon a review of this record we are satisfied that respondent's claim in her amendment to answer is correct therefore we sustain respondent's adjustment to petitioner's schedule c income for in the amount of dollar_figure dollar_figure less dollar_figure additions to tax sec_6653 and respondent determined that petitioner is liable for additions to tax for fraud under sec_6653 and for and as we previously indicated respondent bears the burden of proving by clear_and_convincing evidence that there is an underpayment for each of the years in issue and that some portion of the underpayment is due to fraud sec_6653 a sec_6653 we first consider the additions to tax under sec_6653 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud may be proven by circumstantial evidence and reasonable inferences drawn from proven facts because direct proof of a taxpayer's intent is rarely available 317_us_492 80_tc_1111 a taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 the intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite respondent has established and we have held that there are understatements of tax for and respondent has proven by clear_and_convincing evidence the existence of understatements of tax in all of the years at issue having proved understatements of tax respondent must also prove that some portion of each understatement is attributable to fraud the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate or no records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal an illegal activity 102_tc_632 these badges_of_fraud are nonexclusive 94_tc_316 in light of the record taken as a whole and by reasonable inferences therefrom we find that the facts show by clear_and_convincing evidence that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes the consistent understatement of large amounts of income for a number of years is evidence of willful intent to evade 348_us_121 111_f2d_987 6th cir affg 38_bta_16 74_tc_1160 affd in part and revd on another issue 692_f2d_587 9th cir otsuki v commissioner supra pincite we are mindful that fraud cannot be inferred from a mere inadvertent understatement of income holland v united_states supra petitioner is an intelligent and financially astute individual despite his business acumen petitioner failed to report his receipt of substantial amounts of income on his and returns hughes v commissioner tcmemo_1994_139 libutti v commissioner tcmemo_1985_314 a taxpayer's use of cash to conceal income is evidence of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 168_f2d_997 7th cir petitioner's method of paying the laborers in cash and cashing their checks in larger amounts for himself without a valid business reason is strong evidence of fraud petitioner attempted to conceal the receipt of substantial amounts of income from the partnerships and newtowne by entering into a series of transactions that camouflaged receipt of these funds for example petitioner asked newtowne to endorse the partnership checks to petitioner in partial payment for his consulting services even though it was understood between the parties that no such services would be provided petitioner also caused the partnerships to pay him in accordance with the respective financial consulting agreements we note that despite these agreements petitioner argued in his petition that these payments from the partnerships and continued the failure to keep records of all earnings may be material evidence of fraud otsuki v commissioner supra pincite see also 251_f2d_311 9th cir affg tcmemo_1956_112 to hold otherwise would as the supreme court stated in 319_us_503 be tantamount to holding that skillful concealment is an invincible barrier to proof during the years at issue petitioner failed to maintain adequate books_and_records with respect to his financial consulting activity as required_by_law sec_6001 sec_1_6001-1 income_tax regs in addition petitioner failed to provide his tax adviser and return preparer with the records he did maintain petitioner's conviction under sec_7206 is also probative that petitioner intended to evade taxes for and 84_tc_636 for the reasons stated above we hold that petitioner is liable for the additions to tax for the tax years and pursuant to sec_6653 b sec_6653 continued newtowne were not income we now turn to respondent's additions to tax under sec_6653 sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the understatement attributable to fraud respondent must prove the portion of the understatement attributable to fraud sec_6653 96_tc_858 affd 959_f2d_16 2d cir respondent asserts that the following amounts of income that petitioner failed to report on his and returns respectively are attributable to fraud for purposes of sec_6653 partnership fee income dollar_figure dollar_figure dollar_figure newtowne big_number dollar_figure -0- park place -0- -0- dollar_figure saltergate big_number -0- -0- cost savings -0- dollar_figure dollar_figure bad_debt deduction -0- -0- dollar_figure ford van big_number -0- -0- total big_number dollar_figure dollar_figure partnership fee income we have concluded that petitioner failed to report dollar_figure dollar_figure and dollar_figure in partnership fee income for and respectively now we must determine what portion if any of each underpayment is attributable to fraud we conclude that respondent has met her burden of proving that dollar_figure dollar_figure and dollar_figure in partnership fee income for and respectively is attributable to fraud in an attempt to camouflage or conceal his receipt of the partnership fee income petitioner entered into complex transactions with numerous partnerships despite the written agreements petitioner entered into with the partnerships petitioner failed to report as income the fees he received for the contracted services petitioner's failure to accurately report receipt of these funds was due to fraud newtowne we have concluded that petitioner failed to report income he received from newtowne in the amounts of dollar_figure and dollar_figure on his and returns respectively we have also concluded that petitioner failed to report income from the saltergate i project in the amount of dollar_figure on his return respondent asserts that dollar_figure and dollar_figure for and respectively is attributable to fraud respondent determined that petitioner failed to report dollar_figure or the difference between dollar_figure and the amount reported on his return dollar_figure we added the dollar_figure that petitioner failed to report from the saltergate i project to the dollar_figure for a total of dollar_figure the dollar_figure petitioner received for the ford van is discussed infra as indicated petitioner caused the partnerships to enter into market research and warranty agreements with newtowne without expecting that the partnerships would receive services in accordance with the contracts petitioner paid for these nonexistent services with checks that were drawn on the partnerships' accounts and bore preprinted endorsements payable to himself in substance petitioner was simply draining the partnerships of funds and using newtowne as a conduit to carry out this fraudulent scheme the fact that petitioner did not expect that the partnerships would receive services from newtowne indicates that the transactions were a sham petitioner's failure to report the income on his returns was due to fraud of the dollar_figure of unreported income in dollar_figure represents the amount petitioner received from the limited_partnerships in the saltergate i project petitioner was in control of the limited_partnerships and caused them to enter into financial consulting and warranty agreements newtowne credited the dollar_figure to petitioner's purchase of the two office buildings by this method petitioner was able to surreptitiously drain the limited_partnerships of dollar_figure petitioner's failure to report this amount and the method he utilized to obtain the dollar_figure clearly indicate his intent to conceal his receipt of this income respondent has met her burden of proving that dollar_figure and dollar_figure for and respectively is attributable to fraud for sec_6653 purposes park place respondent alleges that petitioner failed to report dollar_figure in income from newtowne and the park place partnership on his return petitioner reported dollar_figure in income from the park place partnership on his return petitioner caused checks to be drawn on the park place ltd partnership account totaling dollar_figure these checks were made payable to newtowne and were presented to fankhauser with the following preprinted endorsement pay to the order of albert j desantis in partial payment of consulting services it was agreed that petitioner would not provide newtowne with the consulting services as indicated on the checks petitioner sent the checks by messengers to newtowne's office where they waited for fankhauser's endorsement before returning the checks to petitioner petitioner deposited the checks into his personal checking account at bancohio the method by which petitioner withdrew funds from the partnership accounts caused the checks to be paid to newtowne and caused newtowne to endorse those amounts back to petitioner is clearly fraudulent given the parties' expectation that no services would actually be provided even if the parties anticipated that petitioner would perform the stated services the amounts received would clearly be income sec_61 petitioner's failure to report the entire dollar_figure is also indicative of his intent to conceal because petitioner did report dollar_figure of the income he received from park place we hold that dollar_figure is attributable to fraud for purposes of sec_6653 cost savings respondent asserts that petitioner's failure to report dollar_figure and dollar_figure11 in cost savings on his and returns respectively is attributable to fraud for sec_6653 purposes through his tactics petitioner caused newtowne to construct a big_number square-foot house petitioner financed the project with cost savings from various construction projects he caused the partnerships to enter into with newtowne as indicated the dollar_figure equals dollar_figure in cost savings plus dollar_figure in architectural services provided by riat petitioner determined how much of the cost savings he would receive from line item savings in the construction budget for each project even though petitioner determined how much of the cost savings he was to receive petitioner failed to report these amounts as income on his and returns petitioner also failed to inform meeks that newtowne was constructing his house and that the cost savings were being credited to his construction account petitioner's failure to report this income coupled with the method by which he obtained the funds indicates petitioner's fraudulent intent we have found that petitioner failed to report dollar_figure and dollar_figure on his and returns respectively accordingly we hold that dollar_figure and dollar_figure is attributable to fraud for sec_6653 purposes uncollectible operating_expenses petitioner claimed a bad_debt deduction in the amount of dollar_figure on his return attributable to uncollectible operating advances respondent asserts that the entire amount of the underpayment due to petitioner's bad_debt deduction is attributable to fraud as indicated we have held that petitioner was not entitled to claim the bad_debt deduction in the amount of dollar_figure on his return we must now determine what portion of the bad_debt deduction claimed on petitioner's return is attributable to fraud the record is devoid of any evidence of loans being made to or by the partnerships meeks advised petitioner that he would have to file amended partnership returns to reflect the discharge_of_indebtedness income in order to claim the deduction petitioner knew that the deduction was improper and unsupportable petitioner did not follow the advice of his tax adviser we conclude that the claimed deduction was for the sole purpose of evading tax accordingly on the basis of the record we hold that the amount of dollar_figure which petitioner claimed as a bad_debt deduction was fraudulent in its entirety the ford van as indicated forster presented petitioner with a personal check in the amount of dollar_figure payable to a ford dealership to enable petitioner to purchase a van petitioner failed to report this amount in income on his return respondent asserts that the entire dollar_figure is attributable to fraud we hold that petitioner's failure to report the dollar_figure on his return is fraudulent forster did not present the check to petitioner as a gift rather petitioner coerced forster by threatening to cancel newtowne's project if forster refused to comply with his demand at the time petitioner was aware that newtowne was in dire financial straits and did not have other contracts petitioner's failure to report the dollar_figure as income is fraudulent given the manner in which the check was obtained and petitioner's attempt to characterize it as a gift c sec_6661 respondent determined that petitioner is liable for the additions to tax under section for and respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 58_tc_757 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement of tax an understatement for purposes of this addition_to_tax is the amount by which the amount required to be shown on a return exceeds the amount actually reported on the return sec_6661 92_tc_501 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 sec_6661 is applicable to returns required to be filed after date the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority in addition sec_6661 authorizes the secretary to-- waive all or any part of the addition_to_tax on a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith petitioner argues that there is substantial_authority for the positions taken on his and returns with respect to the payments he received from the partnerships and newtowne and the bad_debt deduction claimed on his return petitioner further argues that he acted in good_faith and that there is reasonable_cause for the understatements finally petitioner argues that he accurately described the relevant facts relating to the positions taken on his returns petitioner has not demonstrated what authorities he purportedly relied upon for the positions taken on his returns nor has he shown that any authority he relied upon was substantial given that we have found that petitioner fraudulently and with the intent to evade tax substantially understated his income_tax for the years in issue we cannot conclude that petitioner acted in good_faith or with reasonable_cause with respect to the positions taken on his and returns furthermore we have found that petitioner did not fully disclose all of the facts to his return preparer meeks in addition petitioner did not make adequate disclosures on his returns accordingly respondent's determination is sustained to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule dollar_figure the dollar_figure petitioner reported as other consulting fees on his return should be subtracted from the total amount of income we have determined that petitioner failed to report from the partnerships and newtowne
